UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-156383 China Chemical Corp. (Exact Name of small business issuer as specified in its charter) Delaware 26-3018106 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1, Electric Power Road, Zhou Cun District, Zibo, People’s Republic of China 255330 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 86-533-616899 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 15, 2011, the issuer had 30,015,000 outstanding shares of Common Stock, par value $0.0001. 1 TABLE OF CONTENTS Page PARTI Item 1. Financial Statements. F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Result of Operation. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PARTII Item 1. Legal Proceedings. 18 Item 1A. Risk Factors. 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 18 Item 3. Defaults Upon Senior Securities. 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information. 18 Item 6. Exhibits. 18 Signatures 19 2 PARTI—FINANCIAL INFORMATION Item 1. Financial Statements. CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 F-1 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONTENTS PAGE F - 3-4 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2010 (UNAUDITED) PAGE F - 5 CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGE F - 6-7 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGE F - 7-38 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) F-2 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) ASSETS June 30, 2011 December 31, 2010 CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Notes receivable - Prepayments for goods, net of allowance of $163,829 and $159,538 at June 30, 2011 and December 31, 2010, respectively Prepaid expenses and other receivables Lease income receivable - Due from a related party Deferred taxes Total current assets LONG-TERM ASSETS Plant and equipment, net Construction in progress Land use rights, net Due from related parties Initial cost for financial obligation, sale-leaseback Deferred taxes Total long-term assets TOTAL ASSETS $ $ See accompanying notes to condensed consolidated financial statements. F-3 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) LIABILITIES AND SHAREHOLDERS’ EQUITY June 30, 2011 December 31, 2010 CURRENT LIABILITIES Accounts payable $ $ Other payables and accrued liabilities Short-term bank loans Customer deposits Notes payable Income tax payable Payable to contractors Due to related parties Current portion of financial obligations, sale-leaseback Current portion of long-term bank loans Total current liabilities LONG-TERM LIABILITIES Long-term portion of financial obligations, sale-leaseback Long-term bank loans Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Common stock, $0.0001 par value, 80,000,000 shares authorized, 30,015,000 shares issued and outstanding at June 30, 2011 and December 31, 2010 Additional paid-in capital Retained earnings (restricted portion is $1,857,451 at June 30, 2011 and December 31, 2010) Accumulated other comprehensive income TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See accompanying notes to condensed consolidated financial statements. F-4 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, REVENUES $ SALES OF STEAM TO A RELATED PARTY COST OF GOODS SOLD GROSS PROFIT General and administrative expenses Selling and distribution expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSES) Lease income, net Interest expense, net ) Other (expense) income, net ) ) ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign currency translation gain COMPREHENSIVE INCOME $ WEIGHTED AVERAGE SHARES OUTSTANDING BASIC AND DILUTED NET INCOME PER SHARE BASIC AND DILUTED $ See accompanying notes to condensed consolidated financial statements. F-5 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Deferred taxes ) ) Amortization of initial cost of financial obligation, sales-leaseback - Amortization of financial obligations, sale-leaseback Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable ) ) Inventories ) Prepayments for goods ) ) Prepaid expenses and other receivables ) Lease income receivable ) - Due from a related party ) ) Increase (Decrease) In: Accounts payable Other payables and accrued liabilities ) Customer deposits Income tax payable ) Payable to contractors ) ) Due to related parties Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of plant and equipment ) ) Purchases of construction in progress ) ) Issuance of notes receivable - ) Repayments of notes receivable Due from a related party ) Net cash used in investing activities ) ) See accompanying notes to condensed consolidated financial statements. F-6 CHINA CHEMICAL CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, CASH FLOWS FROM FINANCING ACTIVITIES: Restricted cash $ ) $ ) Due from an employee - ) Proceeds from short-term bank loans Repayments of short-term bank loans ) ) Proceeds from notes payable Repayments of notes payable ) ) Repayments of long-term bank loans ) - Net proceeds from financial obligation, sale-leaseback - Repayments of financial obligations, sale-leaseback ) ) Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Effect of exchange rate changes on cash Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Income taxes paid $ $ Interest paid $ $ SUPPLEMENTAL NON-CASH DISCLOSURES: 1.During the six months ended June 30, 2011 and 2010, $2,032,667 and $0, respectively, were transferred from construction in progress to plant and equipment. See accompanying notes to condensed consolidated financial statements. F-7 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES China Chemical Corp. (formerly Bomps Mining, Inc.) was incorporated in the state of California on July 16, 2008. Effective September 24, 2010, Bomps Mining, Inc. changed its name to China Chemical Corp. (“CHCC” or the “Company”). Gold Champ Consultants Limited, a Hong Kong corporation (“Gold Champ”) is a holding company whose asset is 100% of the registered capital of Zibo Costar Information Consulting Co., Ltd. ("Zibo Costar "), a Wholly-Owned Foreign Enterprise ("WOFE") organized under the laws of the People's Republic of China ("PRC"). Zibo Jiazhou Chemical Industry Co., Ltd., a limited liability enterprise organized under the laws of the People's Republic of China ("ZBJZ") is a manufacturing company that is based in Shandong, China. It is principally engaged in the manufacturing of organic chemical compounds. On September 30 2010, CHCC entered into a Share Exchange Agreement (the “share exchange”) with Gold Champ and the shareholders of Gold Champ.As a result of the share exchange, CHCC acquired 100% of the issued and outstanding capital of Gold Champ in exchange for 19,861,700 shares of CHCC’s common stock, par value $0.0001, thereby providing the former shareholders of Gold Champ approximately 66% ownership equity in CHCC at September 30, 2010. On September 30, 2010, Zibo Costar entered into a series of contractual agreements (known as a “variable interest entity” (VIE) arrangement, with ZBJZ and its shareholders to govern Zibo Costar’s relationships with ZBJZ.These contractual arrangements allow the Company to obtain effective control over ZBJZ through the ability to exercise all the rights of ZBJZ's shareholders, the rights to absorb substantially all of the economic residual benefits and the obligation to fund all of the expected losses of ZBJZ. Zibo Costar has been determined to be the primary beneficiary of ZBJZ because it is most closely associated with ZBJZ due to its obligation to provide unlimited financial support and its ability to determine strategic business decisions of ZBJZ through voting rights.In accordance with SEC Regulation SX-3A-02 and Accounting Standards Codification ("ASC") Topic 810 ("ASC 810"), Consolidation, the Company, through Zibo Costar, consolidates the operating results of ZBJZ. F-8 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES (CONTINUED) The following financial statement amounts and balances of the VIE were included in the accompanying condensed consolidated financial statements： June 30, 2011 December 31, 2010 Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories Prepayments for goods Other current assets Total current assets Plant and equipment, net Construction in progress Due from related parties Other long-term assets Total long-term assets Total assets $ $ Accounts payable $ $ Short-term bank loans Notes payable Current portion of long-term bank loans Other current liabilities Total current liabilities Long-term portion of financial obligations, sale-leaseback Long-term bank loans Total long-term liabilities Total liabilities $ $ F-9 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES (CONTINUED) Six Months Ended June 30, Revenues $ $ Cost of goods sold (Expenses) income, net ) Income before income taxes Income tax expense ) ) Net income $ $ These balances are reflected in the Company’s condensed consolidated financial statements with intercompany transactions eliminated. Under the contractual arrangements with the VIEs, the Company has the power to direct activities of the VIEs, and can have assets freely transferred out of the VIEs without any restrictions. Therefore, the Company considers that there is no asset in the VIE that can be used only to settle obligations of the VIE, except for its registered capital of $4.5 million and PRC statutory reserves of $1.9 million as of June 30, 2011. As the VIE is incorporated as a limited liability company under the PRC Company Law, creditors of the VIE do not have recourse to the general credit of the Company for any of the liabilities of the consolidated VIE. Currently there is no contractual arrangement that requires the Company to provide additional financial support to the VIE. As the Company is conducting its business mainly through the VIE, the Company may provide such support on a discretionary basis in the future, which could expose the Company to a loss. F-10 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Basis of Presentation The unaudited condensed consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Rule 8.03 of Regulation S-X. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. However, such information reflects all adjustments (consisting solely of normal recurring adjustments), which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The condensed balance sheet information as of December 31, 2010 was derived from the audited consolidated financial statements included in the Form 10-K filed with the Securities and Exchange Commission on March 30, 2011. The interim condensed consolidated financial statements should be read in conjunction with the Form 10-K. (b) Principles of Consolidation The condensed consolidated financial statements include the accounts of CHCC and its subsidiaries and VIE. Inter-company balances and transactions have been eliminated in consolidation. F-11 CHINA CHEMICAL CORP. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) (c) Concentrations The Company has major customers who accounted for the following percentages of total revenues and accounts receivable: Customers Revenues Six Months Ended June 30, Accounts Receivable June 30, 2011 December 31, 2010 Zibo Xinghua Resin Co., Ltd 19
